               Case 18-21407-JKO        Doc 35    Filed 12/28/18    Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA

IN RE:                                           CASE NO. 18-21407-JKO
                                                 CHAPTER 13
Iris Pereyra
__________________________/

 MOTION TO AVOID JUDICIAL LIEN OF ASSET ACCEPTsNCE, LLC ON HOMESTEAD
  PROPERTY AND CERTIFICATE OF SERVICE OF COURT GENERATED NOTICE OF
                                HEARING

         COME NOW, the Debtor Iris Pereyra, by and through the undersigned attorney, and
moves this court to avoid a judicial lien, pursuant to 11 U.S.C. 522(f)(1) and Local Rules 4003-
2 and 5010-1(F), and in support states as follows:
         1. On September 17, 2018 Debtor filed a voluntary petition for relief under Chapter
13 of Title 11 of the United States Code.
         2. The 341 Meeting of Creditors was held on November 28, 2018.
         3. The Debtor claimed homestead property as exempt located at 3989 SW 153rd
            Avenue, Miramar, FL 33027 and is more particularly described as follows: Lot 39
            OF Biscayne at Huntington, a portion of Parcel G, “Replat of Country Lakes Section
            1” According to the Plat Thereof, As Recorded in Plat Book 145, Page 25 of the
            Public Records of Broward County, Florida. Parcel ID# 5140-28-09-0390.
         4. The time period to object to exemptions has expired
         5. The following Default Final Judgment in favor of Asset Acceptance, LLC was
            recorded in the Public Records of Broward County, Florida under Case No.:
            CONO 104959 73 on August 11, 2010 in the amount of $4,878.74 on account of
            a pre-petition debt which is dischargeable, a copy of which is attached hereto as
            Exhibit “A”.
         6. The recordation of the judgments creates the appearance of a judicial lien which
            impairs an exemption to which the Debtor would otherwise be entitled under
            522(f)(1) of the Bankruptcy Code.
         7. The Debtor is seeking the entry of an Order avoiding the judicial liens on exempt
            homestead property.
         WHEREFORE, Debtor, Iris Pereyra, prays that this court grant the relief requested
based on the aforementioned grounds.
                 Case 18-21407-JKO         Doc 35    Filed 12/28/18      Page 2 of 3


                                      CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true copy of the foregoing was furnished to all parties on
the Service List below, in the manner noted therein, this 28th day of December 2018.


Dated: December 28, 2018                            DCS Law Group
                                                    Elias Dsouza, Esquire
                                                    Attorneys for Debtor(s)
                                                    8751 W. Broward Blvd Ste 301
                                                    Plantation, FL 33324
                                                    (954) 358-5911
                                                    Email: elias@dsouzalegal.com

                                                    By: /s/ Elias L. Dsouza, Esquire
                                                       Elias L. Dsouza
                                                       Florida Bar No. 399477

                                                       I HEREBY CERTIFY THAT I AM ADMITTED TO THE BAR OF
                                                       THE UNITED STATES DISTRICT COURT FOR THE
                                                       SOUTHERN DISTRICT OF FLORIDA AND I AM IN
                                                       COMPLIANCE WITH THE ADDITIONAL QUALIFICATIONS TO
                                                       PRACTICE IN THIS COURT SET FORTH IN LOCAL RULE
                                                       2090-1(A).
Service list:

VIA CM/ECF:
                                                      Via Certified US Mail:
Robin R Weiner
                                                      Midland Credit Management, Inc.
ecf@ch13weiner.com;ecf2@ch13weiner.com
                                                      Registered Agent for Asset Acceptance
                                                      8875 Hidden River Pkwy Ste 100
Office of the US Trustee
                                                      Tampa, FL 33637
USTPRegion21.MM.ECF@usdoj.gov

Via U.S Certified Mail:
                                                      Via Certified US Mail:
Asset Acceptance, LLC
                                                      Asset Acceptance, LLC
POB 9065
                                                      c/o Rodolfo J. Miro, Esquire
Brandon, FL 33509
                                                      1250 E. Hallandale Beach Blvd, Ste 409
                                                      Hallandale, FL 33309
Via U.S Certified Mail:
Asset Acceptance, LLC
                                                      Via US Mail:
c/o Mr. Rion B. Needs (President)
                                                      Iris Pereyra (Debtor)
320 E. Big Beaver Road Ste 300                                       rd
                                                      3989 SW 153 Avenue
Troy, MI 48083
                                                      Miramar, FL 33027
Via U.S Certified Mail:
Midland Credit Management, Inc.
as agent for Asset Acceptance, LLC.
POB 2036
Warren, MI 48090
Case 18-21407-JKO   Doc 35   Filed 12/28/18   Page 3 of 3
